993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles D. COUNTS, Sr., Plaintiff-Appellant,v.Robert ZOLOKAR;  First Virginia Bank, Incorporated,Defendants-Appellees.
No. 92-2272.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 6, 1993Decided:  May 24, 1993

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  James C. Turk, Chief District Judge.  (CA-91-99-A)
Charles D. Counts, Sr., Appellant Pro Se.
Joseph Pickett Johnson, Jr., Johnson, Scyphers & Austin, P.C., Abingdon, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WILKINSON and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles D. Counts, Sr., appeals the district court's order dismissing his Freedom of Information Act complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the decision of the district court.*  Counts v. Zolokar, No. CA-91-99-A (W.D. Va.  Sept. 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court dismissed Counts's action because Defendants provided him with one document he requested and promised him another.  It is unclear from the record whether all the documents Counts demanded were provided to him.  Nevertheless, because Counts failed to state a claim upon which relief could be granted, and the district court lacked subject matter jurisdiction to consider Counts's claims, dismissal was appropriate